Name: Council Regulation (EEC) No 3365/89 of 6 November 1989 amending Annex I to Regulation (EEC) No 288/82 and Annex III to Regulation (EEC) No 3420/83 in respect of the liberalization of certain products which are subject to national quantitative restrictions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 11 . 89 Official Journal of the European Communities No L 325/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3365/89 of 6 November 1989 amending Annex I to Regulation (EEC) No 288/82 and Annex III to Regulation (EEC) No 3420/83 in respect of the liberalization of certain products which are subject to national quantitative restrictions THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the rules establishing common organi ­ zation of agricultural markets and to those concerning processed agricultural products adopted under Article 235 of the Treaty, in particular the provisions of those rules which allow for derogation from the general principle that all quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same rules, Having regard to the proposal from the Commission, Whereas the quantitative restrictions which exist in the various Member States are listed in Annex I to Regulation (EEC) No 288/82 ('), as last amended by Regulation (EEC) No 2429/89 (2) the Annexes to which were last updated in Official Journal of the European Communities No C 37 of 16 February 1987, and in Annex III to Regulation (EEC) No 3420/83 (3), as last amended by Regulation (EEC) No 2273/87 (4) ; Whereas the reduction or the elimination of quantitative restrictions . is among the objectives set out in the ministerial declaration of Punta del Este concerning the Uruguay Round ; Whereas, following the decision taken by the Council on 22 February 1988 , on 8 March 1988 the Community put before the GAIT Contracting Parties an offer concerning the dismantling of quantitative restrictions, HAS ADOPTED THIS REGULATION : Article 1 The products listed in Annex I to this Regulation are hereby deleted from the list in Annex I to Regulation (EEC) No 288/82. The products listed in Annex II to this Regulation are hereby deleted from the list in Annex III to Regulation (EEC) No 3420/83 . Article 2 Article 1 shall be applicable only to those States enjoying the rights of the GATT Contracting Parties. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1989 . For the Council The President R. DUMAS (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 230, 8 . 8 . 1989, p. 6. (') OJ No L 346, 8 . 12 . 1983, p. 6 . (4) OJ No L 217, 6 . 8 . 1987, p. 1 . No L 325/2 Official Journal of the European Communities 10. 11 . 89 ANNEX I NIMEXE 1987 CN code NIMEXE 1987 CN code BENELUX FRANCE (continued') 12.08-01 0601 20 10 62.03-11 6305 10 10 1212 99 10 62.03-13 to 17 6305 10 90 I 73.02-47 ex 7202 49 90 Il 7202 41 10 DENMARK I I 73.02-49 7202 41 90 82.09-11 , 19 ex 8211 10 00 8211 91 90 73.02-55 85.15-75 7202 50 00 8529 90 10 821 1 92 92 85.15-80 ex 8529 90 99 85.15-99 ex 8529 10 10 82.14-10, 91 , 99 8215 10 10 8529 10 90 8215 10 90 II ex 8529 90 99 8215 20 10 Il 8215 20 90 85.25-21 8546 20 10 ex 8215 91 00 85.25-25 8546 20 91 8215 99 10 85.25-27 8546 20 99 ex 8215 99 90 85.25-35 8546 90 10 85.25-50 8546 10 00 85.25-90 8546 90 90 SPAIN 89.01-70, 73 8903 91 10 l Il 8903 92 10 62.03-11 62.03-13 to 17 85.21-01 6305 10 10 6305 10 90 ex 8540 89 90 90.12-11 to 70 9011 10 00 9011 20 00 = 9011 80 00 85.23-01 8544 30 10 ll 9011 90 00 85.25-21 85.25-25 85.25-27 8546 20 10 8546 20 91 8546 20 99 90.28-01 to 16 9014 20 11 85.25-35 8546 90 10 ll 9014 20 13 85.25-50 8546 1000 Il 9014 20 15 ex 85.25-90 ex 8546 90 90 Il ex 9014 20 19 Il ex 9032 89 10 ll ex 9014 10 10 ll ex 9014 20 19 FRANCE . ll ex 9025 19 10 ll ex 9025 80 10 27.05-00 2705 00 00 Il ex 9026 10 10 27.12-90 2712 10 90 ll ex 9026 20 10 27.13-81 to 90 2712 90 31 ll ex 9026 80 10 2712 90 33 Il ex 9029 10 10 1 2712 90 39 ex 9029 20 10 I 2712 90 90 li ex 9030 10 10 2712 20 00 9030 20 10 IIll ex 9030 31 10 32.05-10 to 50 3204 1 1 00 II ex 9030 39 10 l 3204 12 00 II ex 9030 40 10 3204 13 00 li ex 9030 81 10 l 3204 14 00 li ex 9030 89 10 I 3204 15 00 ll ex 9031 80 10 3204 16 00 ll ex 9032 10 10 3204 17 00 II ex 9032 20 10 3204 19 00 II ex 9032 8910 3204 20 00 \\ ex 9030 40 90 I 3204 90 00 !! ex 9030 1090 ex 3203 00 19 II II 90.28-31 to 47 ex 9014 80 00 34.03-1 r , ex 3403 1 1 00 Il ex 9014 20 9034.03-15 ' 3403 19 91 \\ 9015 80 11 34.03-19 3403 19 99 ll 9024 10 10 ex 3801 90 00 II 9024 80 10 10. 11 . 89 Official Journal of the European Communities No L 325/3 NIMEXE 1987 CN code NIMEXE 1987 CN code FRANCE (continued) FRANCE (continued) I ex 9031 10 00 ex 97.03-30 ex 9503 80 10 9032 10 30 \ ex 9503 80 90 ex 9032 20 90 l ex 9503 90 31 ex 9032 89 90 Il ex 9503 90 35 II\ ex 9503 90 55 I \\ ex 9503 90 99 90.28-62, 66, 68 ex 901410 10 l.I ex 9014 20 19 97.03-55 9503 30 30 ex 9025 19 10 ex 9025 80 10 L ex 9026 10 10 GREECE ex 9026 20 10 I ex 9026 80 10 I ex 9029 10 10 ex 85.01-31 ex 8501 51 90 ex 9029 20 10 ex 85.01-38 ex 8501 53 91 l ex 9030 10 10 85.01-59, 61 8504 10 91 ex 9030 31 10 \\ 8504 10 99 ex 9030 3910 85.01-62, 63 8504 31 31ex 9030 39 99 ex 9030 40 10 ll 8504 32 31 ex 9030 40 90 ll 8504 31 39 ex 9030 81 10 ll 8504 32 39 ex 9030 89 10 85.01-65 8504 21 00 ex 9031 80 10 85.01-66 8504 22 10 ex 9032 10 10 85.01-79 8504 50 90 ex 9032 20 10 ll ex 9032 89 10 ex 85.03-11 to 30 ex 8506 11 10 llli ex 8506 11 90 90.28-74 to 99 ex 9014 20 90 ll ex 8506 12 00 ex 9014 80 00 II ex 8506 13 00 ex 9015 10 90 \ ex 9015 20 90 ex 9015 30 90 IREAND ex 9015 40 90 ex 9015 80 91 ex 40.11-80 ex 4012 10 90 ex 9015 80 93 ll ex 4012 20 90 ex 9015 80 99 II ex 9024 10 91 62.03-1 1 6305 10 10 ex 9024 10 93 l ex 9024 10 99 ex 9024 80 99 ITALY ex 9025 19 99 \ ex 9025 80 99 ex 20.07-08 (')ex 9026 10 91 ex 2009 30 19 ex 9026 10 9? ex 20.07-13 (') ex 2009 30 1 1 ex 9026 20 90 ex 20.07-46, 50 (') ex 2009 30 31 ex 9026 80 99 II ex 2009 30 39 ex 9027 80 99 50.01-00 5001 00 00 ex 9030 10 90 50.02-00 5002 00 00 ex 9030 39 91 50.07-10 5006 00 10 ex 9030 39 99 50.07-90 ex 5006 00 90 ex 9030 40 90 \ l ex 9030 89 99 ex 9031 10 00 ex 9031 80 91 ex 9031 80 99 PORTUGAL ex 9032 10 91 85.23-01 8544 30 10 ex 9032 10 99 l ex 9032 20 90 l ex 9032 89 90 UNITED KINGDOM ex 97.03-11 ex 9503 10 10 ex 62.03-13 to 17 ex 6305 10 90 ex 97.03-15 ex 9503 80 10 ex 9503 80 90 IlI (') Lemon juice only. No L 325/4 Official Journal of the European Communities 10 . 11 . 89 ANNEX II NIMEXE 1987 CN code NIMEXE 1987 CN code BENELUX FRANCE (continued) 73.02-47 73.02-49 85.15-75 85.15-80 85.15-99 12.08-01 18.06-19 18.06-29 18.06-75 51.01-65 51.01-74, 75 0601 20 10 121299 10 ex 1806 31 00 ex 1806 32 10 ex 1806 32 90 ex 1806 90 50 ex 1806 20 90 ex 1806 90 19 ex 1806 90 31 ex 1806 20 90 ex 1806 90 19 ex 1806 90 39 5403 31 00 ex 5403 32 00 5403 33 10 89.01-70, 73 ex 7202 49 90 7202 41 10 7202 41 90 8529 90 10 ex 8529 90 99 ex 8529 10 10 8529 10 90 ex 8529 90 99 8903 91 10 8903 92 10 ex 9503 10 10 ex 9503 80 10 ex 9503 80 90 ex 9503 80 10 ex 9503 80 90 ex 9503 90 31 ex 9503 90 35 ex 9503 90 55 ex 9503 90 99 9503 30 30 ex 97.03-1 1 ex 97.03-15 ex 97.03-30 DENMARK 73.32-50 to 99 7318 11 00 to 7318 19 00 97.03-55 GERMANY GREECE 50.09-8044.11-41 69.08-63 73.02-49 4411 21 00 4411 31 00 6908 90 51 ex 6908 10 00 7202 41 90 ex 5007 10 00 ex 5803 90 10 ex 5905 00 90 ex 8506 11 10 ex 8506 11 90 ex 8506 13 00 ex 8506 12 00 ex 85.03-1 1 to 30 SPAIN 62.03-13 to 17 85.23-01 6305 10 90 8544 30 10 IRELAND 62.03-11 6305 10 10 FRANCE ITALY 27.05-00 27.12-90 27.13-81 27.13-83 27.13-89 27.13-90 2705 00 00 2712 10 90 2712 90 31 2712 90 33 2712 90 39 2712 90 90 2712 20 00 ex 20.07-08 (') ex 20.07-13 0 ex 20.07-46, 50 (') ex 2009 30 19 (  ) ex 2009 30 1 1 (') ex 2009 30 31 (') ex 2009 30 39 j 1 ) 2824 20 00 2835 31 00 2933 71 00 34.03-11 to 19 28.27-20 ex 28.40-30 (2) 29.35-72 ex 3403 11 00 3403 19 91 3403 19 99 ex 3801 90 00 6305 10 9063.03-13 to 17 (') Lemon juice only. P) Sodium tripolyphosphate only. 10 . 11 . 89 Official Journal of the European Communities No L 325/5 NIMEXE 1987 CN code NIMEXE 1987 CN code ITALY (continued) ITALY (continued) 32.05-10, 20 40.10-10, 30, 90 ex 3919 90 39 ex 3920 99 19 ex 3921 19 90 ex 3921 90 50 4010 10 00 4010 91 00 4010 99 00 7601 10 00 7601 20 10 7601 20 90 8544 30 10 3204 11 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 3204 16 00 3204 17 00 3204 19 00 ex 3919 10 10 ex 3909 10 00 3907 20 11 3907 20 19 3907 10 00 3907 20 90 3911 90 10 76.01-11 , 21 , 29 39.01-07 ex 39.01-24, 25 39.01-92 39.01-94 39.01-96, 98 85.23-01 UNITED KINGDOM 57.11-10 39.01-99 ex 65.05-11 , 19 , 30 (') ex 5311 00 90 ex 5905 00 90 ex 6505 90 11 ex 6505 90 19 ex 6505 90 30 ex 3915 90 99 ex 3916 90 19 ex 3917 29 13 ex 3917 32 19 ex 3917 39 13 ex 3919 10 10 ex 3919 10 39 (') Acrylic only.